Citation Nr: 1645910	
Decision Date: 12/07/16    Archive Date: 12/19/16

DOCKET NO.  10-36 297A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for impairment of the left knee, post-operative repair of ruptured tendon.  

2.  Entitlement to service connection for sleep apnea.  

3.  Entitlement to service connection for a stroke.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1988 to September 1995.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas: a February 2010 rating decision denying an increased rating for the Veteran's post-operative left knee disability, and a May 2013 rating decision denying entitlement to service connection for sleep apnea and for a stroke.  

Notably, the Board previously denied the Veteran's claim for an increased rating in November 2013; however, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014, the Court granted a joint motion to remand the appeal to the Board for further development consistent with the terms of the joint motion.  The Board subsequently remanded the Veteran's claims for additional development in December 2014.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2016.  A transcript of this proceeding is associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

Before a decision can be reached on the Veteran's claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

	Increased Rating for Post-Operative Left Knee Disability

The Veteran contends that he is entitled to an increased rating for his post-operative left knee disability.  According to the Veteran, the 10 percent rating assigned does not adequately reflect the severity of his symptoms.  For instance, at the April 2016 hearing, the Veteran testified that after 30 minutes of standing, he needs to sit for 10 to 15 minutes; that his knee cracks, cramps, and gives out; that he currently wears a brace for his knee; that he experiences pain and swelling following certain activities; and that he cannot walk up stairs without holding onto a railing.  

Under its duty to assist, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Veteran has been afforded several VA examinations since filing his claim for an increased rating.  However, as the Board noted in its December 2014 remand order, in their September 2014 joint motion, the parties agreed that the January 2010 and January 2011 VA examinations were inadequate.  Accordingly, in its December 2014 remand order, the Board directed that the Veteran be scheduled for a VA knee examination that included testing of the left knee joint in active and passive motion, in weight-bearing and non-weight bearing, and if possible, with comparison to the range of motion of the opposite, undamaged joint.  The examiner was also asked to provide additional opinions regarding additional loss of range of motion due to pain, weakness, fatigability, and/or incoordination, and any additional loss of range of motion during flare-ups.  

Following the Board's remand, the Veteran was afforded a VA knee examination in September 2015.  However, the Board finds that the examination report is inadequate for rating purposes, as it does not indicate that range of motion testing of the Veteran's left knee was performed in weight-bearing and nonweight-bearing.  Additionally, while the examiner indicated that pain caused functional loss, the examiner did not did not provide any estimated loss of range of motion due to pain.  See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158, 169-70 (2016).  Accordingly, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected left knee disability, to include full range of motion studies of the Veteran's left knee.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Correia, 28 Vet. App. at 169-70; Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

	Service Connection for Sleep Apnea and for a Stroke

The Veteran contends that he is entitled to service connection for sleep apnea.  While the Veteran was diagnosed with sleep apnea in December 2006, he maintains that he began to experience symptoms of sleep apnea during active service.  During the April 2016 hearing, he testified that he snored during active service, and as a result, fellow service members would wake him up at night and tell him to sleep on his stomach.  The Veteran stated that while he did not seek treatment for his snoring during service, he has had continuous symptoms since service that have increased in severity.  Additionally, his spouse testified that she has known the Veteran since 1998, that she has been aware of his snoring since that time, and that she has noticed him stop breathing during his sleep.  

As noted above, VA must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Given the Veteran's diagnosis of sleep apnea, in addition to his contentions regarding continuity of symptomatology since service, the record indicates that the Veteran's sleep apnea may be associated with an in-service event, injury, or disease.  Accordingly, a VA examination that addresses the nature and etiology of the Veteran's sleep apnea is warranted on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McClendon, 20 Vet. App. at 86.  

With respect to the Veteran's claim for service connection for a stroke, the Veteran maintains that his stroke was caused by his non-service connected sleep apnea.  At the April 2016 hearing, the Veteran testified that a private physician told him that his stroke might have been related to his sleep apnea.  Accordingly, the Board finds that these issues are inextricably intertwined.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (providing that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  As the requested medical opinion regarding the Veteran's sleep apnea may pertain to the Veteran's claim for service connection for a stroke, the Board finds that it is appropriate to defer adjudication of this issue until the requested development has taken place.  See id.  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from private or VA health care providers, to include any relevant VA treatment records dated from April 2015 to the present.  

Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate examiner to determine the current severity of his post-operative left knee disability.  The evidentiary record, including a copy of this remand, must be made available to, and reviewed by, the examiner.  A complete history should be elicited from the Veteran, and the examiner should conduct any tests and studies deemed necessary.  All findings should be reported in detail.  The examiner is also asked to provide the following information:  


a.  The examiner is asked to test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing for the service-connected left knee.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

b.  The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

c.  The examiner should also address all current functional impairment from the Veteran's post-operative left knee disability, to include any impact on occupational functioning.  

3.	After completing the development set forth in number (1) above, afford the Veteran a VA examination with an appropriate medical examiner to determine the nature and etiology of his sleep apnea.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  All necessary tests and studies should be performed, and all clinical findings should be reported in detail.  

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion as to the following inquiry:

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea is etiologically related to his active military service.  

In rendering such opinion, the examiner should, at a minimum, consider and discuss the Veteran's reported continuity of symptomatology, such as snoring since active military service, as described above.  

The examiner should reconcile any opinion with all other clinical evidence of record and the Veteran's contentions.  A complete rationale should be provided for any opinion expressed.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

4.	After completing the development requested above, and any other development deemed necessary, readjudicate the Veteran's claims.  If any of the benefits sought are not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.  The case should then be returned to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  





_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  


